Citation Nr: 1753235	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  12-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in June 2012.  His widow has been substituted as the claimant.  See 38 U.S.C. § 5121A (2014); Breedlove v. Shinseki, 24 Vet. App. 7 (2010). 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2014, the Board remanded the claim for additional development.

Jurisdiction over the claims file is currently with the Pension Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam War with duty in the Republic of Vietnam; a presumption of exposure to herbicides (Agent Orange) is warranted. 

2.  The Veteran did not have COPD due to his service. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in due to active service, nor may it be presumed to have been so incurred by active duty service.  38 U.S.C. §§ 1110, 1112, 1113, 1116(f), 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  There are no accrued benefits payable.  38 U.S.C. §§ 5102, 5103, 5103A and 5121 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection for COPD is warranted.  She argues that service connection is warranted on a presumptive basis, as the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange.  

In February 2010, the Veteran filed his claim.  He indicated that his COPD began in 2000.  See VA Form 21-526, received in February 2010.  

In March 2011, the RO denied the claim.  In May 2011, a timely notice of disagreement was received.  In March 2012, a statement of the case was issued.  In April 2012, a timely appeal (VA Form 9) was received.  

The Veteran died in June 2012, during the pendency of his appeal.  The Veteran's certificate of death shows that the cause of death is listed as COPD, and that other significant conditions contributing to the Veteran's death, but not resulting in the underlying cause of death are listed as "diabetes."  

In July 2012 his widow filed a timely request to be substituted as the appellant in his place.  See 38 U.S.C. § 5121A (2014). 

In March 2013, the RO granted service connection for the cause of the Veteran's death.  The RO determined that the Veteran's service-connected diabetes mellitus, type 2, had contributed substantially and materially to the cause of his death. 

The relevant law is as follows:

Upon the death of a veteran any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C. § 5121  (a)(2) (2014); 38 C.F.R. § 3.1000 (a)(1) (2017). 

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.100 (a).  

Where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See 38 C.F.R. § 3.1010 (f)(3) (2017); see also Fast Letter 10-30 (issued August 2010, as revised April 2013).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (f), (b); 38 C.F.R. § 3.307 (a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's personnel files include his discharge (DD Form 214), which shows that his awards included the Combat Infantryman Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal.  His specialty title was light weapons infantryman.  

The Veteran's service treatment records include a pre-induction examination report, dated in December 1965, which shows that the Veteran reported a history of rheumatic fever, shortness of breath, and pain or pressure in his chest.  A chest X-ray was negative.  Service treatment reports, dated between June and August of 1966, indicate that the Veteran was afforded several follow-up treatments for his rheumatic fever, and note a history of rheumatic fever at age 7, and current chest pain and shortness of breath upon exertion.  There are no other relevant complaints, findings, or diagnoses.  The Veteran's separation examination report, dated in March 1968, shows that his lungs and chest were clinically evaluated as normal.  A chest X-ray was negative.  The associated "report of medical history" shows that he indicated that he did not have a history of shortness of breath, pain or pressure in chest, or chronic cough.  

As for the post-service medical evidence, a VA chest X-ray report, dated in April 1981, notes that there is no evidence of active pulmonary or cardiac disease.  

A pulmonary function study from St. Joseph Mercy, Oakland, dated in February 2010, shows that the Veteran was noted to have severe obstructive ventilatory defect, and severe hyperinflation and significant air trapping.  His history was noted to include 54 years of smoking, 11/2 packs of cigarettes per day.  The diagnosis was COPD.  

A VA respiratory system examination report, dated in September 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran was noted to have a history of COPD with a date of onset in about 1994.  The diagnosis was COPD.  The examiner stated that the Veteran's COPD was not caused by, or a result of, his active duty service.

A VA aid and attendance or housebound examination report, dated in September 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The relevant diagnosis was COPD, characterized as not caused by or a result of the Veteran's active duty service.  

A VA male reproductive systems examination report, dated in September 2011, shows that the examiner noted that the Veteran is taking steroids for COPD and having a history of chronic tobacco dependency. 

In September 2014, the Board remanded the claim.  The Board directed inter alia that an etiological opinion be obtained.  

A VA medical opinion, dated in October 2015, shows that a VA physician indicated that the Veteran's VBMS file and electronic medical records had been reviewed.  The physician noted that the Veteran had a history of smoking.  The physician concluded that the Veteran's COPD is as likely as not related to his smoking, and that it is less likely as not related to toxic chemical exposure in service, or any other aspect of his active duty service.  The physician explained that per recent UpToDate (a subscription medical information resource) medical search, the definite risk factors for COPD include smoking and increased airway responsiveness.  Numerous epidemiological studies indicate that tobacco smoking is overwhelmingly the most important risk factor for COPD.  Environmental exposures other than smoking, atopy, and antioxidant deficiency may also be risk factors.  

As an initial matter, the Veteran's entrance examination report and the associated report of medical history note a history of rheumatic fever with associated shortness of breath.  However, upon examination, he was not found to have COPD or any other respiratory disorder.  Therefore, a pre-existing respiratory disorder is not shown or "noted," Crowe v. Brown, 7 Vet. App. 238 (1994), the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability are not for application.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178  (2004).

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, notwithstanding early treatment for rheumatic fever, between June and August of 1966, with associated symptoms that included shortness of breath, the Veteran was not treated for respiratory symptoms during service.  There are no findings of COPD during service, nor was COPD shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).  

The earliest post-service medical evidence of COPD is a notation that this disorder began in 1994, with no actual medical evidence of COPD that is dated prior to 2010.  Even assuming that the 1994 date of onset, as noted by history, is correct, this is approximately 25 years after separation from service.  There is no competent opinion of record in support of the claim on a direct basis.  In this regard, the VA opinions, dated in 2010 indicate that they are based on a review of the Veteran's claims file, and they weigh against the claim, although their probative value is limited, as they are unaccompanied by any sort of explanation.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The October 2015 VA opinion is highly probative, as it indicates that the Veteran's COPD was due to his smoking, it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez.  In this regard, in 2010 the Veteran was noted to have a history of 54 years of smoking 11/2 packs of cigarettes per day.

There is no assertion of a continuity of symptomatology, and in any event, COPD is not listed at 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the claim must be denied on a direct or presumptive basis (other than as due to exposure to Agent Orange).

However, it appears that the appellant's primary assertion is that service connection is warranted based on the Veteran's presumptive exposure to Agent Orange.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to herbicides such as Agent Orange, the applicable law does not include COPD as a condition for which presumptive service connection may be granted.  See 38 U.S.C. § 1116 ; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  There is no competent evidence of record to show that the Veteran has COPD due to exposure to Agent Orange.  Combee.  The October 2015 VA physician concluded that the Veteran's COPD is as likely as not related to his smoking, and that it is less likely as not related to toxic chemical exposure in service, or any other aspect of his active duty service.  Service connection is therefore not warranted on this basis.

With regard to the lay contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that COPD was caused by exposure to Agent Orange during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed.  The Board has determined that the claimed disability is not related to the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the claimed disability was caused by service.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where an appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the appellant has not identified any such records, and it appears that all pertinent records have been obtained.  An etiological opinion has been obtained.  

In September 2014, the Board remanded the claim.  The Board directed that the Veteran's personnel file be obtained, and this was done.  The Board further directed that an etiological opinion be obtained.  In October 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for COPD, on the basis of substitution and to include for accrued benefits purposes, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


